Citation Nr: 1134538	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable evaluation for left eye choroiditis.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal was certified to the Board by the RO in New York, New York.  

In his September 2009 Form 9, the Veteran requested a travel board hearing.  In March 2011, the Veteran was advised that the requested hearing had been scheduled.  In April 2011, the representative submitted a statement indicating that the Veteran wished to withdraw his hearing request.  See 38 C.F.R. § 20.704(e) (2010).  

In November 2007, the Veteran submitted a claim of entitlement to service connection for headaches.  On review, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is referred to the AOJ for the appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Left eye choroiditis is manifested by three areas of scarring that are not visually significant; there is no evidence of active choroiditis and the preponderance of the evidence is against finding that any current impairment of left eye visual acuity or field loss is related to or a progression of service-connected choroiditis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left eye choroiditis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.383, 4.3, 4.7 (2010); 38 C.F.R. § 4.84a, Diagnostic Codes 6005, 6011, 6067-6079, 6080, 6090 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how disability ratings and effective dates are determined.  In October 2008, the Veteran was provided additional notice regarding the assignment of disability ratings.  Applicable rating criteria were set forth.  The claim was readjudicated in the August 2009 statement of the case.  

VA has satisfied its duty to assist.  The claims file contains service treatment records and private medical records.  The Veteran was provided VA examinations in January 2008 and June 2009.  Recent information in the claims file indicates that due to the Veteran's current physical condition due to nonservice connected disorders, he is unable to attend any additional appointments.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Factual Background

In December 1947, the RO granted entitlement to service connection for choroiditis, healed mild, left eye, with vision - right 20/20, left 20/20.  A noncompensable evaluation was assigned from February 10, 1946.  A confirmed rating decision was issued in July 1951.  

In November 2007, the Veteran filed a claim for increase.  

On VA examination in January 2008, the examiner noted the Veteran's history of recurrent left eye chorioretinitis, initially treated in 1945.  The Veteran reported he trouble with double vision, and trouble reading due to blurred vision.  He reported seeing lines and slashes in his visual fields.  He also reported seeing crooked out of his left eye and the lines appear wavy.  He reported that his left eye had always been worse than the right since 1945.  The examiner noted that the Veteran was currently being treated for right hyperphoria, a divergence insufficiency, and a convergence insufficiency and these were the reasons for the Veteran's double vision.  The records indicate that double vision started after cataract surgery in 2006.  At no time in recent history has the Veteran been treated for any active retinal conditions.  The Veteran did not currently have any general eye symptoms such as pain, swelling or discharge and there were no periods of incapacitation or rest requirements.  His visual symptoms were basically distorted vision, blurred vision, and double vision.  

On physical examination left eye uncorrected vision was 20/80 far and 20/100 near.  Left eye corrected vision was 20/50 far and 20/40 near.  Diplopia was shown on the Goldmann perimeter chart and the Veteran basically reported double vision in all quadrants without his prism glasses.  Visual field testing on the left showed horizontal visual field at the widest point was approximately 70 degrees and vertical was approximately 55 degrees.  There was considerably more constriction in the left eye and there was also a defect inferotemporally.  There was an epiretinal membrane in the posterior pole of each eye.  Evaluation of the left eye retina was also significant for three distinct areas of pigmented chorioretinal atrophy.  None of the lesions represented active pathology and all of the lesions were merely scars secondary to past pathology.  Metamorphopsia was noted in each eye and this was most likely attributed to the epiretinal membrane in each eye.  

The examiner provided the following brief synopsis of the Veteran's condition:

[I]t is documented the veteran did have an initial episode of choroiditis in the left eye in May 1945.  He was treated and hospitalized over a 6 week period.  Further review of the records indicates that between 1945 and 1951 the veteran had approximately 6 future bouts with choroiditis in his left eye, so it was a recurrent condition.  From everything I have read it appears that the condition has been quiet since that time.  At no time in the recent past or currently has the veteran been or is being treated for active pathology secondary to his choroiditis.  On review of his retina it is noted that the veteran does have three areas of scarring secondary to his past choroiditis.  These scars are consistent with a history of choroiditis.  However, his current complaints of double vision is due to a muscle problem and as previously noted the veteran is currently undergoing evaluation and treatment for this condition.  In addition, his distorted vision in each eye appears to be secondary to his epiretinal membranes in each eye.  

In April 2008, the RO continued the noncompensable evaluation assigned for left eye choroiditis.  The Veteran disagreed and subsequently perfected an appeal.  

Private records dated in June 2008 indicate the Veteran presented for complaints of decreased vision in the left eye.  He reported poor left eye vision for 65 years, getting worse over the last several years.  Visual acuity was reported as 20/80 on the left.  Dilated fundus examination on the left showed patches of choroidal pigmentation consistent with previous choroiditis.  There was an epiretinal membrane with macular edema.  No active choroiditis was seen.  The impressions were (1) retinal scars secondary to old choroiditis; (2) posterior vitreous detachment left eye; (3) epiretinal membrane with macular edema left eye; and (4) a posterior chamber intraocular lens.  The physician stated that "[i]t is certainly conceivable that the epiretinal membrane formation was in part triggered by previous inflammation such a[s] inflammation seen in choroiditis."  

The Veteran most recently underwent a VA examination in June 2009.  The examiner discussed relevant history and indicated that the choroiditis has apparently been dormant since 1951.  The Veteran reported a history of double vision since cataract surgery in 2006.  He did not have any generalized symptoms such as pain, redness or swelling.  Visual symptoms included distortion out of his left eye and he sees floaters in his vision.  There were no incapacitating episodes.  

On physical examination, left eye uncorrected vision was 20/100 far and 20/80 near.  Left eye corrected vision was 20/40 far and 20/30 near.  The examiner noted that a diplopia visual field was performed in January 2008 and that the condition remained exactly the same and was not related to service.  Rather, it is a muscle problem completely unrelated to the service-connected condition.  Visual field was tested with confrontation visual field testing and was full to finger counting in all quadrants in each eye.  Dilated examination of the left eye revealed a moderate epiretinal membrane with a macular hole versus pseudoholes and this is based on the Veteran's good level of corrected visual acuity, but there was traction noted in the posterior segment of the Veteran's left eye.  In the periphery there were three distinct areas of pigmented chorioretinal atrophy, basically retinal scarring from the past history of choroiditis, and there had been no changes since January 2008.  

Under the diagnosis section, the examiner indicated that the Veteran does not currently have active disease and apparently has not had active disease since 1951.  He has three areas of retinal atrophy/scarring secondary to past episodes of active choroiditis.  These areas were not affecting his vision.  In the opinion portion of the report, the examiner stated that the three small areas of scarring were not visually significant because they were outside of the macular area and not affecting vision.  The current issue with the left eye is that the Veteran has an epiretinal membrane, which is pulling on his retina.  He has this condition in both eyes, but there is more traction in the left eye and that is why his vision is currently changing.  Regarding the choroiditis and scarring, the examiner stated that the findings were exactly the same as they were back in January 2008.  There had been no changes and no progression of the condition.  This is what is expected as it is scarring from events that happened over 50 years ago.  

Analysis

The Veteran contends that the currently assigned noncompensable evaluation does not adequately reflect the severity of his disability.  In his Form 9, the Veteran reported that his left eye visual acuity has steadily diminished in normal function and he continues to lose the use of his left eye.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Significantly, only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008 and therefore, the revised regulations are not for application.

Under the applicable rating criteria, choroiditis in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6005 (2008).

Ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  See 38 C.F.R. § 4.75 (2008).

The percentage evaluation will be found from table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  For example, if vision in one eye is 20/50: vision in the other eye 20/50 (10 percent) (Diagnostic Code 6078); vision in the other eye 20/40 (10 percent) (Diagnostic Code 6079).  38 C.F.R. § 4.84a, Table V (2008).

The Veteran is service-connected for his left eye choroiditis only.  Where service connection is in effect for only one eye, the visual acuity in the nonservice-connected eye is considered to be normal unless certain conditions are met.  See 38 C.F.R. § 3.383(a)(1).  

Ratings for impairment of field vision are found at Diagnostic Code 6080 (2008).  

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or an enlarged image, unilateral or bilateral, warrants a 10 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

On review, there is no evidence that the Veteran's choroiditis is currently active.  Both private and VA examinations indicate the disability is inactive and has been inactive for many years.  Thus, a 10 percent evaluation based on active pathology is not warranted.  

In determining whether a compensable evaluation is warranted based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, the Board acknowledges that the Veteran currently experiences significant visual impairment, to include double vision.  Notwithstanding, even assuming that the requirements for a compensable evaluation are met based on either visual acuity or field loss, the appellant's current impairment has not been attributed to service-connected choroiditis.  Rather, it has been attributed to nonservice connected muscle problems and an epiretinal membrane.  The Board has considered the private examiner's statement that it was "conceivable" that the epiretinal formation was "in part" triggered by choroiditis inflammation.  The Board, however, finds this statement speculative and insufficient to establish a medical nexus, particularly in light of the detailed VA examinations of record, which found no progression of the service-connected condition.  See Bostain v. West, 11 Vet. App. 124 (1998).  

On review, the most probative evidence indicates that the current residuals of service-connected left eye choroiditis are limited to three areas of retinal atrophy or scarring.  The Board has considered whether a compensable evaluation is warranted under Diagnostic Code 6011, but finds that the criteria are not met.  That is, the areas of scarring are located outside of the macular area and are not centrally located.  The scarring has been described as visually insignificant.  

The Board acknowledges the Veteran's complaints that he is losing vision in his left eye, as well as his sincere belief that this is related to service-connected choroiditis.  As a lay person, however, the Veteran is not competent to provide an opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

At no time during the appeal period has a compensable evaluation been warranted and staged ratings are not for application.  Hart.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Impairment of visual acuity and field loss is clearly contemplated in the referenced diagnostic codes.  In this case, however, the Veteran's visual impairments have not been attributed to service-connected disability.  The Board finds no basis for an extraschedular referral.  


ORDER

Entitlement to a compensable evaluation for left eye choroiditis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


